Citation Nr: 0503473	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) to include as being claimed to be secondary to 
the veteran's service-connected rheumatoid arthritis of the 
hands and feet.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from July 1973 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO.  

In that rating decision, the RO also denied service 
connection for a right shoulder, left shoulder, right wrist 
and left wrist disorder and for arthritis of the knees.  In 
February 2004, however, the veteran withdrew her appeal with 
respect to these issues.  Accordingly, they are not before 
the Board for the purpose of appellate review.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of 
GERD in service or for many years thereafter.  

2.  The currently demonstrated GERD is not shown to be 
related to any event or incident of the veteran's period of 
active duty service or to be caused or aggravated by her 
service-connected rheumatoid arthritis of the hand and feet.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
GERD due to disease or injury that was incurred in or 
aggravated by service; nor is any the proximately due to or 
the result of the service-connected rheumatoid arthritis of 
the hands and feet.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Indeed, in March 2004, she indicated that she had no further 
evidence to submit and asked that her case be forwarded to 
the Board for appellate consideration.  Thus, the Board 
believes that all relevant evidence that is available has 
been obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, including presenting testimony at a conference 
with a decision review officer at the RO.  

Further, by a July 2001 letter, the September 2002 Statement 
of the Case, and the March 2004 Supplemental Statement of the 
Case, the veteran and her representative have been notified 
of the evidence needed to establish the benefit sought, and 
she has been advised via these documents, regarding her and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 
 
On February 1973 enlistment medical examination, no 
abnormalities, to include abnormalities of the 
gastrointestinal system, were noted.  

There is little reference to gastrointestinal matters in the 
service medical records.  A July 1976 notation reflected a 
history of gastrointestinal problems.  An upper 
gastrointestinal series revealed that the visualized 
esophagus and esophago-gastric junction were normal.  Gastric 
pliability, mucosal pattern, and peristaltic activity were 
normal; barium flowed readily into a normal appearing 
duodenal bulb.  The duodenal C loop and proximal jejunum were 
normal.  The radiologist's impression was that of a normal 
upper gastrointestinal series.  

On April 1980 report of medical history completed by the 
veteran, she reported having stomach, liver or intestinal 
trouble.  

On July 1982 VA psychiatric examination, the veteran 
complained of having stomach cramps and uncomfortable stomach 
sensations when attempting to eat.  She denied having nausea 
and vomiting.  

In May 2001, the veteran filed a claim of service connection 
for GERD claimed as secondary to medication prescribed to 
treat service-connected rheumatoid arthritis of the hands and 
feet.  

On July 2001 VA medical examination, the veteran asserted 
problems with GERD because she was taking analgesics and 
anti-inflammatory medication.  On examination, her abdomen 
was noted to be soft and nontender.  The liver and spleen 
were not palpable.  The examiner diagnosed GERD, which was 
treated symptomatically.  According to the examiner, there 
was no indication of severe symptoms.  

On February 2004 VA medical examination report, the examiner 
indicated that the claims file was available and reviewed.  
On examination, the veteran indicated that she had been 
taking non-steroidal anti-inflammatory drugs for degenerative 
joint disease since 1976 and began using over-the-counter 
antacids at about the same time.  She voiced complaints of 
having abdominal pain and regurgitation.  The veteran stated 
that, during service, she used only antacids.  Currently, she 
indicated that she was taking other medication for reflux.  

On examination, the veteran's pulse rate was noted to be 78.  
Her blood pressure reading was that of 156/82.  There was no 
apparent respiratory distress.  Her affect was normal, and 
she was oriented in all spheres.  The neck was supple, lungs 
were clear, and heart rate and rhythm were normal.  The 
abdomen was without masses, guarding or rebound.  

The examiner diagnosed GERD and opined that there was no 
objective evidence to support a nexus between non-steroidal 
anti-inflammatory drugs that the veteran was taking for 
arthritis and GERD.  Also, the examiner stated that he found 
little in the service medical records regarding 
gastrointestinal complaints and believed that the GERD was 
not related to service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

As a prerequisite to the granting of service connection, the 
evidence must reflect a current disability.  See, e.g., 
Gilpin, supra.  In February 2004, a VA examiner diagnosed the 
veteran as suffering from GERD.  The veteran, therefore, 
meets the first requirement for the granting of service 
connection.  Id.; 38 C.F.R. §§ 3.303, 3.310.  

In addition to the foregoing, the evidence must reflect a 
nexus or causal link between the presently diagnosed GERD and 
some event in service or a service-connected disability.  Id.  

A careful review of the evidence reveals little in the way of 
gastrointestinal complaints in service, and an upper 
gastrointestinal series in July 1976 yielded normal results.  

Thereafter, there is a paucity of medical evidence related to 
the gastrointestinal system.  In July 1982, during a 
psychiatric examination, the veteran complained of having 
cramps and uncomfortable stomach sensations when attempting 
to eat, but denied having nausea and vomiting.  She did not 
complain of symptomatology consistent with GERD.  

Indeed, it appears that the veteran never sought treatment 
for GERD.  On February 2004 VA medical examination, she 
indicated that she had been taking over-the-counter medicine 
to control GERD symptomatology and reported having not ever 
sought medical treatment for her symptoms.  

Pursuant to the February 2004 examination, the VA examiner 
opined that there was no evidence to suggest that the non-
steroidal anti-inflammatory medication that the veteran was 
taking to control her rheumatoid arthritis had any impact on 
her GERD.  

Because there is no competent to show that the claimed GERD 
either was caused or aggravated by the service-connected 
rheumatoid arthritis or the treatment therefor, service 
connection for GERD on a secondary basis must be denied.  
38 C.F.R. § 3.310.  

The examiner also opined that there was no direct nexus 
between GERD and any event or incident of service.  Service 
connection for GERD on a direct basis, therefore, cannot be 
granted.  38 C.F.R. § 3.303.  

The Board recognizes the veteran's belief that her GERD has 
been caused by medication she takes to control symptoms of 
service-connected rheumatoid arthritis.  The veteran, 
however, is not competent to render medical opinions upon 
which the Board may rely.  See Espiritu, supra.  

This is not a case where the evidence is in relative 
equipoise, in which case the veteran would prevail.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the preponderance of the medical evidence clearly 
reflects no connection between the claimed GERD and a 
service-connected disability.  



ORDER

Service connection for GERD to include as secondary to the 
service-connected rheumatoid arthritis of hands and feet is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


